[Cite as In re D.L.S., 2015-Ohio-2809.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY


IN RE:
                                                          CASE NO. 5-15-04
        D.L.S.

ALLEGED DEPENDENT CHILD.                                  OPINION

[JASON SHEARER - APPELLANT]


IN RE:
                                                          CASE NO. 5-15-05
        D.W.S.

ALLEGED DEPENDENT CHILD.                                  OPINION

[JASON SHEARER - APPELLANT]


                Appeals from Hancock County Common Pleas Court
                                Juvenile Division
                     Trial Court Nos. 20133023 and 20133024

                                     Judgments Affirmed

                              Date of Decision: July 13, 2015



APPEARANCES:

        F. Stephen Chamberlain for Appellant

        Rebecca S. King-Newman for Appellee
Case Nos. 5-15-04, 5-15-05


WILLAMOWSKI, J.

         {¶1} In this consolidated appeal, Father-Appellant, Jason Shearer (“Jason”),

appeals the February 3, 2015 judgments of the Hancock County Court of Common

Pleas, Juvenile Division, which granted the motions for permanent custody of his

children, D.L.S. and D.W.S., filed by Appellee, Hancock County Job and Family

Services—Children’s Protective Services Unit (“the Agency”), and terminated

Jason’s parental rights. For the reasons that follow, we affirm the trial court’s

judgments.

                             Background and Procedural History

         {¶2} D.L.S. and D.W.S. are minor children of Jason and Heather Shearer

(“Heather”).       D.L.S. has multiple medical conditions, which include cerebral

palsy, polycystic kidney disease, and a seizure disorder. He is fed via tube and

cannot move without assistance.                 As of January 2015, he was described as

medically fragile, underweight, and non-verbal at eight years old.

         {¶3} On September 18, 2013, the Agency filed complaints alleging that

D.L.S. and D.W.S. were dependent children and requesting a disposition of

protective supervision by the Agency or a disposition of temporary custody. (R. at

1.1) Together with the complaints, the Agency filed motions for dispositional

interim orders. On September 23, 2013, the trial court conducted a hearing on the


1
 Proceedings relevant to this appeal were held together in the trial court. As a result, the relevant docket
entries are the same in both cases. For simplicity, we cite to the Hancock County Common Pleas Court’s
docket number 20133023 throughout this opinion.

                                                   -2-
Case Nos. 5-15-04, 5-15-05


motions (“a shelter care hearing”), and placed the children in protective

supervision of the Agency. The children remained in the physical custody of

Heather at the time. (R. at 5.) The trial court ordered the parents to complete

mental health and substance abuse assessments and continued the matters for

adjudication on November 7, 2013. (Id.) Jason was not present at that hearing,

“as his whereabouts [were] unknown.” (Id.) The trial court appointed a guardian

ad litem for the children. (R. at 7.)

       {¶4} Jason appeared at the hearing on November 7, 2013, and requested

that the matters be continued so that he could obtain an attorney. (R. at 9.) The

rescheduled adjudication hearing took place on November 26, 2013. Jason was

not present, although the trial court noted that he was “duly notified” of the

hearing. (R. at 12.) “[U]pon agreement of all parties,” the trial court found by

clear and convincing evidence that that D.L.S. and D.W.S. were dependent

children. (Id.) The trial court ordered that the children remain in protective

supervision of the Agency while in Heather’s custody. At the same time, the trial

court allowed Heather and the children to move to West Virginia, to live with

relatives. (Id.)

       {¶5} On December 13, 2013, the matters again came before the trial court

upon the Agency’s request for an ex parte order of emergency temporary custody.

(See R. at 13.) The Agency reported that Heather was back in Ohio and that she

had placed the children in Jason’s care, because she was in need of substance

                                        -3-
Case Nos. 5-15-04, 5-15-05


abuse treatment and did not have “anywhere to live or care for the children.” (Id.)

Based on the Agency’s report, which listed concerns about Jason’s domestic

violence, criminal history, refusal of drug screening, residing with a person who

had criminal charges for possession of cocaine, and his refusal to cooperate with

the Agency, the trial court placed the children in the emergency temporary custody

of the Agency. (Id.)

      {¶6} Another hearing took place on December 18, 2013. Jason was present

with his legal counsel, Brad Hubbell. The trial court ordered that the ex parte

orders remain in effect upon “agreement of all parties present,” but allowed both

parents to have supervised visitations with the children at the discretion of the

Agency. (R. at 17.) The matters came again before the trial court on February 21,

2014. Jason was present with his new counsel, Carroll Creighton. Upon the

parties’ sworn testimony, and agreement of the parties, the trial court ordered

temporary custody of the children to the Agency. (R. at 26.)

      {¶7} On November 3, 2014, the Agency filed motions for permanent

custody of the children. The trial court conducted a hearing on the motions.

Neither parent was present at the hearing, although their attorneys appeared on

their behalf. The trial court made a finding that the parents “have been duly

notified.” (R. at 56.) The parts of the hearing testimony that are relevant to this

appeal are summarized below.




                                       -4-
Case Nos. 5-15-04, 5-15-05


                                  Trial Testimony

       {¶8} Rebecca Shumaker (“Ms. Shumaker”), was an ongoing caseworker for

the Shearer family on behalf of the Agency. She testified that the Agency became

involved with the family pursuant to “multiple reports” regarding neglect and

medical neglect in the care of D.L.S. and D.W.S., which caused the Agency to

investigate the case further. (Tr. at 35, 37.) Ms. Shumaker indicated that there

had been prior reports and investigations into the family by the Agency for

medical neglect, drug use, and truancy for the children.          (Tr. at 37.)    Ms.

Shumaker testified that upon the Agency’s involvement in September 2013, the

children remained in Heather’s custody, while the Agency assumed protective

supervision. (Tr. at 36-38.) At the time, Jason was not involved in the protective

supervision because he lived in California according to the Agency’s reports. (Tr.

at 48-49.) There was a civil protection order (“CPO”) in place, which prohibited

Jason from contacting Heather or the children because of “extensive violent

history regarding Mrs. Shearer.” (Tr. at 48.)

       {¶9} Ms. Shumaker testified that Heather lived in the domestic violence

center in November 2013, but she was asked to leave due to the fact that she was

violating the shelter’s rules by “having a great deal of contact” with Jason, in spite

of the CPO. (Tr. at 45-46.) It appeared that on October 31, 2013, the trial court

terminated the CPO upon Heather’s petition. (Tr. at 72; Ex. 21.) Ms. Shumaker

testified that the Agency was aware of Heather’s plans to terminate the CPO

                                        -5-
Case Nos. 5-15-04, 5-15-05


because she wanted Jason’s support in caring for the children. (Tr. at 74.) The

Agency was concerned about the situation due to the severity of the prior domestic

violence incident. (Tr. at 75.) Ms. Shumaker testified that Open Arms, Domestic

Violence and Rape Crisis Services, was also concerned about Heather’s safety

with respect to dropping the CPO. (Tr. at 74-75.)

       {¶10} Ms. Shumaker testified about another location that Heather was

asked to leave due to Jason’s violent nature and her contact with Jason in spite of

the CPO. (See Tr. at 109.) With respect to Heather’s move to West Virginia, Ms.

Shumaker stated,

       According to her uncle in West Virginia, the family wanted to
       provide her with support and he was even willing to allow her to
       stay. When she showed up with Mr. Shearer, the family at that time
       realized this is not what they had intended, because they were
       helping her escape the problems of Mr. Shearer. And then she ended
       up showing up in West Virginia with Mr. Shearer.

(Tr. at 110.)

       {¶11} Ms. Shumaker testified about a report that the Agency received at the

beginning of December 2013, which indicated that Heather returned from West

Virginia and that Jason “took the children.” (Tr. at 46-47.) The Agency contacted

Jason and notified him about their intention to supervise the children and ensure

their safety. (Tr. at 47, 49.) The Agency had concerns about Jason “living in a

home with a woman that had recently received felony charges of drug possession.”

(Tr. at 48.)    The Agency also had concerns about Jason’s “extensive violent



                                       -6-
Case Nos. 5-15-04, 5-15-05


history regarding [Heather,] as well as drug use and criminal history.” (Tr. at 48.)

Jason was asked to work with the Agency and to undergo “a drug screen.” (Tr. at

48-49.) He refused to cooperate. (Tr. at 50.)

        {¶12} As a result, on December 13, 2013, the Agency requested removal of

the children from the parents’ custody and placement of the children with the

Agency. (Tr. at 50.) That is when the ex parte motions for emergency temporary

custody were filed with the trial court. (Id.) Ms. Shumaker explained additional

reasons for the emergency motions, which consisted of the fact that Heather “was

not able to provide care for the children,” as she was homeless at the time and was

having contact with Jason, which was perceived as a failure “to provide for her

safety.” (Tr. at 51.) The orders of emergency temporary custody were granted on

December 20, 2013, and the children had remained in the Agency’s custody since

that time. (Tr. at 54-57.) The children were placed with a foster family. (Tr. at

169.)

        {¶13} Ms. Shumaker testified that in February 2014, when the case was

heard on the motions for change of disposition, both parents were interested in

working with the Agency so that the children could be “reunified into their home.”

(Tr. at 58.) But both parents eventually stopped “participating actively with the

services as indicated on the case plan and there [was] little-to-no contact with

either parent.”   (Tr. at 59.)   Therefore, no extensions were granted and in

November 2014, the Agency filed motions for permanent custody of D.L.S. and

                                        -7-
Case Nos. 5-15-04, 5-15-05


D.W.S. (Tr. at 59-60.) Ms. Shumaker testified that the motions were based on a

claim of abandonment by the father and a claim that “the children cannot and

should not be returned to either parent within a reasonable amount of time.” (Tr.

at 60-61.)

       {¶14} Ms. Shumaker testified about the case plan prepared for the family

and approved by the court, which included visitation schedules and other services

for Jason’s involvement. (Tr. at 64-66.) Among other items, the plan indicated

that Jason was in need of domestic violence therapy due to his felony conviction

for “a severe case of domestic violence” against Heather, as well as other incidents

of domestic violence. (Tr. at 67-71.) The Agency referred Jason to Open Arms in

Findlay, Ohio, to attend a domestic violence offender’s program. (Tr. at 76.)

Jason did not complete the program. (Tr. at 77.) The Agency again referred him

to a program in Toledo, Ohio, but there was no indication that he ever completed a

program there either. (Tr. at 80.) The Agency concluded that Jason had not

completed this objective of the case plan. (Tr. at 80.)

       {¶15} Jason did not achieve the second objective of the case plan, which

was to undergo mental health and substance abuse assessments. (Tr. at 80, 89,

93.) Except for taking one drug test, which was positive for cocaine, Jason did

nothing to comply with this objective. (Tr. at 92-93.)

       {¶16} Ms. Shumaker testified that Jason failed to achieve the next

objective, which was “to cooperate with the Agency and service providers.” (Tr.

                                        -8-
Case Nos. 5-15-04, 5-15-05


at 104.) In particular, Ms. Shumaker stated that Jason did not keep appointments

or keep in contact with the caseworker. When he did attend, he was resistant and

“not always corporative.” (Tr. at 105.) He eventually moved out of state and had

not contacted the Agency since July 2014. (Tr. at 105.)

       {¶17} The next objective on the case plan required appropriate housing,

which included special accommodations for D.L.S. (Tr. at 105.) Ms. Shumaker

testified that Jason “did not ever have a safe and stable living environment

throughout the life of the case.” (Tr. at 106.) From the information available to

her, it appeared that Jason was in California during the beginning phases of the

case. (Tr. at 112.) He returned to the area around September or October 2013, but

did not become involved in the case until December 2013, when he removed the

children from Heather’s custody. (Id.) At that time, he lived with his girlfriend,

identified as “Mrs. Green.” (Id.) He later lived with his parents in Findlay, Ohio

where he was under house arrest “for a period of time.” (Id.) He then moved in

with Heather in Toledo for a while, and after July 2014, he was reported to be

working for a traveling carnival. (Id.) At the time of the hearing, Jason’s living

situation was unknown. (Tr. at 23, 113.) The last time Ms. Shumaker had contact

with Jason was in July 2014. (Tr. at 23.) Online research indicated that he was in

Miami, Florida at some point. (Tr. at 23.) The research also indicated that Jason

had open cases in the Court of Common Pleas of Wood County, Ohio, and in

Findlay Municipal Court, as well as active arrest warrants out of these courts. (R.

                                       -9-
Case Nos. 5-15-04, 5-15-05


at 23-25.) Ms. Shumaker explained the importance of a stable living situation for

the children, especially due to D.L.S.’s “incredible amount of medical needs,”

which require a feeding tube, wheelchair accessibility, and a specialized bed. (Tr.

at 114.) She talked about the importance of the children’s safety in their place of

residence. (Id.) A steady place of residence also had effect on stability in the

children’s educational services, which included specialized services for D.L.S.

(Id.) Ms. Shumaker concluded that neither parent satisfied this objective of the

case plan. (Tr. at 115.)

        {¶18} The next objective on the case plan was providing consistent

specialized educational services for D.L.S., due to his developmental issues and

the fact that he had not attended school on a regular basis in the past. (Tr. at 115,

116.)      His medical conditions required that the school have current medical

information on file, as well as current doctor’s orders, which had been lacking in

the past. (Tr. at 116-118.) Ms. Shumaker listed D.L.S.’s medical conditions,

which included cerebral palsy, polycystic kidney disease, seizure disorder,

pneumonia, and auditory sensory issues. (Tr. at 116-118.) She testified that

D.L.S. had consistency in his education and medical care since he was placed in

the Agency’s care, but Jason and Heather were not involved in providing it. (Tr.

at 118.)

        {¶19} The last objective concerned a need for D.W.S.’s developmental

assessment and addressing his emotional and behavioral issues. (Tr. at 119.) Ms.

                                       - 10 -
Case Nos. 5-15-04, 5-15-05


Shumaker testified that these needs were being met by the foster care provider.

(Tr. at 120.)

       {¶20} Ms. Shumaker testified that the case plan provided for parents’

visitations with the children. (Tr. at 120.) She stated that the visitations were

“sporadic,” but the reports indicated that the parents interacted well with the kids.

(Tr. at 122.) Jason’s last visit with the children was in July 2014. (Tr. at 123.)

       {¶21} In sum, Ms. Shumaker concluded that Jason and Heather were not

compliant with the case plan and they did not take advantage of the assistance

opportunities provided to them by the Agency. (Tr. at 126-127.) In her opinion,

neither parent “would be able to provide an adequate permanent home for the

children in the near future,” and an additional amount of time would not change

anything in this case. (Tr. at 127.) Further, in her opinion, it was in the best

interest of the children that they be placed in the permanent custody of the Agency

and not be placed with either parent. (Tr. at 128.) She opined that “a legally

secure and permanent placement [was not] achievable without the granting of

permanent custody to the Agency.” (Tr. at 132.)

       {¶22} Tabitha Whaley (“Ms. Whaley”), the case manager at Harmony

House, a supervised visitation and exchange program, oversaw Jason and

Heather’s visits with the children. (Tr. at 144-146.) The visits started in February

2014, and she reported around thirty-two of them, with some of the visits only

involving one of the parents. (Tr. at 149, 151.) Ms. Whaley indicated that Jason

                                        - 11 -
Case Nos. 5-15-04, 5-15-05


was taken off the visitation schedule in March 2014, due to being incarcerated at

the time. (Tr. at 154.) Ms. Whaley testified that Jason’s last visit with the

children was in July 2014. (Tr. at 156.) Jason called in August 2014 to cancel the

next scheduled visitation and because of multiple cancellations, both parents were

placed on a 30-day suspension from visitations. (Tr. at 156.) Jason never resumed

visitations after that time. Eventually, both parents ceased to visit the children and

there were no visitations occurring as of the time of the hearing. (Tr. at 151.) Ms.

Whaley testified that other than the attendance issues, there were no concerns

about the parents’ visitations with the children. (Tr. at 159.)

       {¶23} Matthew Naylor (“Mr. Naylor”), testified that he and his wife had

been foster parents for D.L.S. and D.W.S. since December 2013. (Tr. at 169-170.)

He described D.L.S. as “an 8-year-old infant,” who is wholly dependent on adult’s

care. (Tr. at 170.) He described the extensive, “minute-to-minute,” care that

D.L.S. needs daily. (Tr. at 172-174.) Mr. Naylor also listed D.L.S.’s multiple

medical providers, including specialists in Toledo, Ohio. (Tr. at 175-178.) He

referred to D.L.S.’s frequent hospitalizations.       (Tr. at 182.)    He described

improvement in D.L.S.’s mobility within the past year, resulting from therapy and

consistent care. (Tr. at 183-184.) Mr. Naylor stated that when D.L.S. came into

his care, he was underweight, his wheelchair was “extremely too small” for him,

and he did not have much of other medical equipment needed for his care. (Tr. at

184, 188.) Mr. Naylor indicated that D.L.S.’s future care is “going to be more

                                        - 12 -
Case Nos. 5-15-04, 5-15-05


extensive,” as he grows and becomes heavier to lift. (Tr. at 190.) Mr. Naylor also

described care for D.W.S. He testified that D.W.S. was malnourished when he

came into his care, and refused to eat anything but cheeseburgers and chicken

nuggets.    (Tr. at 185.)     Mr. Naylor stated that D.W.S. was struggling in

kindergarten. (Tr. at 187.)

       {¶24} Jane Davis (“Ms. Davis”), testified as the CASA/guardian ad litem

for D.L.S. and D.W.S. She indicated that she had had contact with both parents at

the very beginning of the case but she had not seen Jason since May or June 2014.

(Tr. at 196.)   Ms. Davis did not have any information regarding the current

whereabouts of either parent, as they had not returned any phone calls that she had

made. (Tr. at 196.) Ms. Davis recommended that D.L.S. and D.W.S. be placed in

the permanent custody of the Agency.            (Tr. at 197.)   In support of this

recommendation, Ms. Davis stated,

       I have grave concerns about both their safety and their well-being if
       they were with their parents. The parents have demonstrated violent
       behavior towards each other in the presence of the boys. They have
       abused drugs and alcohol in front of the boys. And have -- they’re
       incapable of taking care of particularly [D.L.S.], when they are in
       this condition. They’ve neglected [D.L.S.]’s medical needs and they
       have neglected their own medical needs. Both parents have
       substantial medical problems, too.

(Tr. at 197.)

       {¶25} Attorney Creighton informed the trial court that he had “zero

information” about his client, “no address or knowledge of his whereabouts.” (Tr.



                                       - 13 -
Case Nos. 5-15-04, 5-15-05


at 9.) Attorney Creighton stated that Jason had not contacted his office and that

the only contact was during one of the prior hearings. (Id.) At the end of the

proceedings, Attorney Creighton stated, “I would like to reiterate I have had no

contact with my client basically since the first court hearing after my appointment

despite numerous attempts.” (Tr. at 194.)

       {¶26} Following the hearing, the trial court issued written judgment entries,

in which it terminated Jason and Heather’s parental rights and granted permanent

custody to the Agency. Jason now appeals the trial court’s judgments alleging the

following assignments of error.

                       ASSIGNMENT OF ERROR ONE:

       THE TRIAL COURT COMMITTED ERROR IN GRANTING
       PERMANENT CUSTODY OF THE MINOR CHILDREN TO
       THE STATE OF OHIO.

                      ASSIGNMENT OF ERROR TWO:

       THE STATE DID NOT MEET ITS BURDEN OF PROOF OF A
       CLEAR AND CONVINCING EVIDENCE STANDARD


                     ASSIGNMENT OF ERROR THREE:

       THE TRIAL COUNSEL FOR THE APPELLANT WAS
       INEFFECTIVE AND AS SUCH, THE APPELLANT WAS
       DENIED THE FUNDAMENTAL RIGHT TO COUNSEL




                                       - 14 -
Case Nos. 5-15-04, 5-15-05


  First and Second Assignments of Error—Grant of the Agency’s Motion for
                           Permanent Custody

       {¶27} In the first and second assignments of error, Jason contends that the

trial court erred in granting the Agency’s motions for permanent custody of D.L.S.

and D.W.S. He demands reversal due to two reasons. First, Jason argues that he

“was not given a significant opportunity to comply with case plan goals and

objectives” because there were no extensions of the case. (App’t Br. at 12.)

Second, he claims “that the award of permanent custody to the State in this case

was not sufficient to meet the burden of clear and convincing evidence.” (Id. at

15.) Of note, neither allegation is supported by “the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies,” as required by App.R. 16(A)(7).         The arguments in

support of the two assignments of error consist of several-paragraph-long

summaries of legal standards in permanent custody cases, followed by one- or

two-sentence conclusory statements in support of reversal. (See App’t Br. at 11-

15.) App.R. 12(A)(2) allows this court to “disregard an assignment of error

presented for review” for failure to “identify in the record the error on which the

assignment of error is based.” In the interest of justice, we elect to review the two

assignments of error at this time, addressing them together.

       {¶28} Before a juvenile court may terminate parental rights and award

permanent custody of a child to a proper moving agency, it must find clear and



                                       - 15 -
Case Nos. 5-15-04, 5-15-05


convincing evidence of both prongs of the permanent custody test, as required

under R.C. 2151.414(B). See In re C.W., 104 Ohio St.3d 163, 2004-Ohio-6411,

818 N.E.2d 1176, ¶ 9 (2004). The first prong of the test requires a finding by clear

and convincing evidence that the child is abandoned; orphaned; has been in the

temporary custody of the agency for at least 12 months of a consecutive 22-month

period; the child or another child of the same parent has been previously

repeatedly adjudicated abused, neglected, or dependent; or that the child cannot be

placed with either parent within a reasonable time or should not be placed with

either parent, based on an analysis under R.C. 2151.414(E). R.C. 2151.414(B)(1);

R.C. 2151.414(B)(2). “If the trial court determines that any provision enumerated

in R.C. 2151.414(B)(1) applies,” it must proceed to the second prong of the test,

which requires the trial court to “determine, by clear and convincing evidence,

whether granting the agency permanent custody of the child is in the child’s best

interest,” based on an analysis under R.C. 2151.414(D). (Emphasis sic.) In re

A.F., 3d Dist. Marion No. 9-11-27, 2012-Ohio-1137, ¶ 55; see R.C.

2151.414(B)(1).

       {¶29} When reviewing the trial court’s decision in a permanent custody

case, we “ ‘must examine the record and determine if the trier of fact had

sufficient evidence before it to satisfy this burden of proof.’ ” In re B.B., 3d Dist.

Defiance No. 4-10-17, 2012-Ohio-2695, ¶ 33, quoting In re Adoption of Holcomb,

18 Ohio St.3d 361, 368, 481 N.E.2d 613 (1985). “A court’s decision to terminate

                                        - 16 -
Case Nos. 5-15-04, 5-15-05


parental rights will not be overturned as against the manifest weight of the

evidence if the record contains competent, credible evidence by which a court can

determine by clear and convincing evidence that the essential statutory elements

for a termination of parental rights have been established.” In re A.E., 3d Dist.

Seneca Nos. 13-14-14 and 13-14-15, 2014-Ohio-4540, ¶ 28.                 “Clear and

convincing evidence is more than a preponderance of the evidence but not as

much evidence as required to establish guilt beyond a reasonable doubt * * * in a

criminal case; rather, it is evidence which provides the trier of fact with a firm

belief or conviction as to the facts sought to be established.”    In re H.M.K., 3d

Dist. Wyandot Nos. 16-12-15 and 16-12-16, 2013-Ohio-4317, ¶ 42.

       {¶30} In the case sub judice, the trial court found that the first prong of the

permanent custody test was satisfied because D.L.S. and D.W.S. could not be

placed with either parent within a reasonable time or should not be placed with

either parent.   (R. at 57, ¶ 3.)    This finding satisfied provision (a) of R.C.

2151.414(B)(1). In making this determination, the trial court explicitly relied

upon its consideration of R.C. 2151.414(E), which states that if one or more of the

provisions of R.C. 2151.414(E)(1)-(16) “exist as to each of the child’s parents, the

court shall enter a finding that the child cannot be placed with either parent within

a reasonable time or should not be placed with either parent.” R.C. 2151.414(E).

The trial court particularly found by clear and convincing evidence that




                                        - 17 -
Case Nos. 5-15-04, 5-15-05


       the children’s parents have demonstrated a lack of commitment
       toward the children by abandoning the child [sic] and failing to
       regularly support, visit or communicate with the children. The
       present whereabouts of either parent is unknown. Mother’s last
       contact with the agency was in November of 2014 and father in July
       of that year. Mother’s last visit was in July of 2014 and Father in
       July, 2014. Father presently has an outstanding bench warrant from
       Findlay Municipal Court and an outstanding indictment from the
       Wood County Court of Common Pleas for Receiving Stolen
       Property. Mother has been a victim of Domestic Violence at the
       hands of the father but mother only attended 3 of 26 sessions in her
       case plan mandated Domestic Violence Program. Father refused to
       attend any sessions.

(R. at 57, ¶ 5.) The above findings of the trial court implicate the following

subsections of R.C. 2151.414(E): (1) failure to remedy conditions despite

reasonable case planning; (4) lack of commitment; (10) abandonment; and (16)

“[a]ny other factor the court considers relevant.” R.C. 2151.414(E). Therefore,

the trial court’s findings satisfy several factors listed in R.C. 2151.414(E). We

further hold that these findings are supported by sufficient evidence to allow for a

finding by the clear and convincing standard.

       {¶31} Regarding the second prong of the permanent custody test, whether a

grant of permanent custody is in a child’s best interest, the trial court is required to

consider all relevant factors listed in R.C. 2151.414(D)(1), as well as any other

relevant factors. In re H.M., 2014-Ohio-755, 9 N.E.3d 470, ¶ 27 (3d Dist.). The

factors of R.C. 2151.414(D)(1) include: “ ‘the interaction and interrelationship of

the child with the child’s parents, siblings, relatives, foster caregivers, and out-of-

home providers; the wishes of the child; the custodial history of the child; the

                                         - 18 -
Case Nos. 5-15-04, 5-15-05


child’s need for legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody to the agency’ ”;

and whether any of the factors in divisions (E)(7)-(11) apply. Id., quoting In re

B.S., 184 Ohio App.3d 463, 2009-Ohio-5497, 921 N.E.2d 320, ¶ 46 (8th Dist.);

accord R.C. 2151.414(D). The trial court in the instant case stated that it had

considered all the relevant factors as required by R.C. 2151.414(D). In particular,

the court stated that it had considered provisions (E)(7) to (11) of R.C. 2151.414,

as well as

       the relationship of the children with their parents, relatives, foster
       parents, out-of home providers and other people who may
       significantly affect the children’s need for legally secure permanent
       placement and the probability that this type of placement can be
       achieved only through the granting of permanent custody to CPSU.
       Both children have special needs and particularly [D.L.S.] who
       requires almost constant medical attention from the foster family and
       has a bleak prognosis. It is doubtful that even if the natural parents
       were to resurface and overcome their substance addiction that they
       could provide the time or intensive care that these children require.

(R. at 57, ¶ 4.)

       {¶32} Our review of the record reveals that there was sufficient evidence to

support these findings by the clear and convincing standard. Jason’s claim on

appeal that he “was not given a significant opportunity to comply with case plan

goals and objectives” because there were no extensions of the case, has no merit.

(App’t Br. at 12.) “R.C. Chapter 2151 evidences a clear purpose in preventing

children from languishing in the foster care system for years.” In re C.C., 12 Dist.



                                       - 19 -
Case Nos. 5-15-04, 5-15-05


Warren Nos. CA2011-11-113, CA2011-11-127, 2012-Ohio-1291, ¶ 33. Due to

Jason’s failure to appear at the majority of the court’s hearings, scheduled

appointments with the caseworker, or visits with the children, any extensions

would be futile and detrimental to the purpose of R.C. Chapter 2151. When Jason

was given an “extension” on the hearing date upon his request in November 2013,

he failed to appear at the rescheduled hearing.       Furthermore, Ms. Shumaker

testified about opportunities given to Jason to comply with the case plan and about

Jason’s failure to take advantage of the assistance provided to him by the Agency.

       {¶33} We conclude that the record supports the trial court’s determination

that (1) D.L.S. and D.W.S. cannot be placed with either parent within a reasonable

time or should not be placed with either parent, and that (2) granting the Agency’s

motions for permanent custody is in the best interest of the children. Accordingly,

we overrule the first and second assignments of errors.

         Third Assignment of Error—Ineffective Assistance of Counsel

       {¶34} In the third assignment of error, Jason raises an ineffective assistance

of counsel claim. Section 2151.352 of the Revised Code provides that parents are

guaranteed the right to counsel at all stages of a permanent custody proceeding. In

re C.H., 162 Ohio App.3d 602, 2005-Ohio-4183, 834 N.E.2d 401, ¶ 9 (3d Dist.);

In re Moore, 153 Ohio App.3d 641, 2003-Ohio-4250, 795 N.E.2d 149, ¶ 28 (3d

Dist.). This right to counsel includes the right to effective assistance of counsel.

Moore at ¶ 28; In re Brooks, 10th Dist. Nos. 04AP-164, 04AP-202, 04AP-165,

                                       - 20 -
Case Nos. 5-15-04, 5-15-05


04AP-201, 2004-Ohio-3887, ¶ 24.         In permanent custody proceedings, where

parents face losing their children, we apply the same test as the test for ineffective

assistance of counsel in criminal cases announced in Strickland v. Washington,

466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), and adopted by the

Ohio Supreme Court in State v. Smith, 17 Ohio St.3d 98, 100, 477 N.E.2d 1128

(1985). Moore at ¶ 29.

       {¶35} In order to prevail on a claim of ineffective assistance of counsel, a

criminal defendant must first show that the counsel’s performance was deficient in

that it fell “below an objective standard of reasonable representation.” State v.

Keith, 79 Ohio St.3d 514, 534, 684 N.E.2d 47 (1997). Second, the defendant must

show “that the deficient performance prejudiced the defense so as to deprive the

defendant of a fair trial.” Id., citing Strickland at 687. In order to demonstrate

prejudice, the defendant must prove a reasonable probability that the result of the

trial would have been different but for his or her counsel’s errors. Id. In applying

these standards, the court must “indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” State v.

Cassano, 96 Ohio St.3d 94, 2002-Ohio-3751, 772 N.E.2d 81, ¶ 108, quoting

Strickland at 669. Therefore, the court must be highly deferential in its scrutiny of

counsel’s performance. State v. Walker, 90 Ohio App.3d 352, 359, 629 N.E.2d

471 (3d Dist.1993), quoting Strickland at 689.




                                        - 21 -
Case Nos. 5-15-04, 5-15-05


        {¶36} Jason’s argument under this assignment of error consists of the

following three sentences in his appellate brief: “Trial counsel failed to object to

any testimony. Such a failure left a significant portion of the evidence untested and

untried. * * *2 Therefore, due to trial counsel’s ineffectiveness, the decision of the

trial court should be reversed and the matter remanded for a new trial.” (App’t Br.

at 16.) Jason does not substantiate any claim that he was prejudiced by his trial

counsel’s performance at the permanent custody hearing or that the outcome

would have been different but for trial counsel’s performance. Accordingly, Jason

has not satisfied his burden in proving his trial counsel’s ineffectiveness. See In re

C.W., 3d Dist. Wyandot No. 16-09-26, 2010-Ohio-2157, ¶ 30 (rejecting a claim of

ineffective assistance for failure “to call Mother as a witness or present any other

evidence,” where Mother “ha[d] not presented any argument as to what her

testimony would have been, what other evidence there was to present, or how the

outcome of the proceeding would have been different if she had testified or other

evidence had been presented”).

        {¶37} Therefore, we overrule the third assignment of error.




2
  Although Jason also adds the following statement, “A cross examination is the only means by which this
could be accomplished and failure to do to [sic] renders any hearing unreliable,” he does not allege any
error or prejudice stemming from the trial counsel’s failure to cross-examine. (App’t Br. at 16.) See In re
Shores, 3d Dist. Allen, Nos. 1-07-16, 1-07, 17, 2007-Ohio-5193, ¶ 27-32 (rejecting a claim of ineffective
assistance of counsel for failure to cross-examine); see also In re C.W., 3d Dist. Wyandot No. 16-09-26,
2010-Ohio-2157, ¶ 27 (“An attorney’s decision not to cross-examine a witness falls within the category of
tactical or strategic trial decisions.”).

                                                  - 22 -
Case Nos. 5-15-04, 5-15-05


                                    Conclusion

       {¶38} Having reviewed the arguments, the briefs, and the record in this

case, we find no error prejudicial to Appellant in the particulars assigned and

argued. The judgments of the Hancock County Court of Common Pleas, Juvenile

Division, are therefore affirmed.

                                                          Judgments Affirmed

SHAW and PRESTON, J.J., concur.

/hlo




                                      - 23 -